UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2230


TIEMOKO COULIBALY, Dr.; FATOU GAYE-COULIBALY, Dr.,

                Plaintiffs - Appellants,

          v.

JP MORGAN CHASE BANK, N.A.; FANNIE MAE; LONG & FOSTER REAL
ESTATE, INC.; NRT-MID-ATLANTIC TITLE SERVICE, LLC, now
known as Mid-Atlantic Settlement Services LLC; FIRST
AMERICAN TITLE; FAACS; GUARDIAN FUNDING; INTEGRATED ASSET
SERVICES; SIMCOX AND BARCLAY, LLP; JOHN AND JANE DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-03517-DKC)


Submitted:   March 29, 2013                   Decided:   May 1, 2013


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tiemoko Coulibaly, Fatou Gaye-Coulibaly, Appellants Pro Se.
Chad King, John Sears Simcox, SIMCOX & BARCLAY, Annapolis,
Maryland; Timothy Guy Casey, LAW OFFICE OF TIMOTHY G. CASEY, PA,
Rockville, Maryland; Sarah F. Lacey, Kimberly Anne Manuelides,
Indira Kavita Sharma, SAUL EWING, LLP, Baltimore, Maryland;
Brent M. Ahalt, Jennifer Anne Sherburne, MCNAMEE, HOSEA,
JERNIGAN, KIM, GREENAN & WALKER, PA, Greenbelt, Maryland; Thomas
Althauser, Seth Philip Kleiner, ECCLESTON & WOLF PC, Hanover
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Dr.    Tiemoko         Coulibaly     and   Dr.    Fatou     Gaye-Coulibaly

appeal    the    district      court’s      orders     granting       the    motions    to

dismiss their claims filed by Defendants other than JP Morgan

Chase Bank, N.A. (“Chase”), granting in part and denying in part

the motion to dismiss filed by Chase, denying their motions for

recusal    and    reconsideration,         and    granting         Chase’s   motion     for

summary judgment in their civil action.                       We have reviewed the

record and find no reversible error.                   Accordingly, we affirm for

the   reasons     stated      by    the   district     court.         Coulibaly    v.   JP

Morgan Chase Bank, N.A., No. 8:10-cv-03517-DKC (D. Md. Sept. 7,

2012; Dec. 28, 2011; Dec. 12, 2011; Sept. 16, 2011 & Aug. 8,

2011).     We deny Chase’s motion to strike the informal brief and

dispense    with       oral    argument        because       the    facts    and   legal

contentions      are   adequately         presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            3